Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.) Claims 1-3 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Totani (US Pub No.: 2012/0263450A1) and further in view of Sachs et al. (US Pub No.: 2008/0166115A1).

With regard to Claim 1, Totani discloses a modular video system (See camera device, Figures 1-2, 5-7; Abstract) comprising: 
a camera for capturing video of an event (The camera device obtains a video event, Paragraph 0029; Figures 6-7); 
a recording component comprising one or more processors and a memory associated with the camera for storing the captured video (The camera has within it a recording component that captures video for display, Paragraphs 0029, 0033, 0036); 
a mounting arm (arms 12) connected to the recording component (See arms 12 connected to camera body 11, Figures 1-2, 6-7; Paragraphs 0030-0031); 
one or more intermediate mounting brackets (bracket 13) connecting the camera to the mounting arm (See bracket 13 connecting the camera body 11 to the mounting arms 12, Figures 1-3, 5-7; Paragraphs 0029-0032); and 
a coupler (bracket 41) attached to the mounting arm (arm 12) and the recording component and supporting the camera (The bracket 41 supports the camera device, Figure 6; Paragraphs 0034-0035).  

However, Totani does not explicitly teach that the recording component has one or more processors and a memory associated with the camera for storing the captured video. Sachs et al. teach of a recording component that has one or more processors and a memory associated with the camera for storing the captured video, (Sachs et al. teach of a device used to capture and stabilize an image, Abstract and Figure 1 of Sachs et al.. Sachs et al. teach that the device can be any device operable to capture a digital image--e.g., a camera phone, video camera, webcam, digital still camera, or other handheld consumer device. The device 100 includes an image sensor 102, a motion detection unit 104, an image processor 106, and a memory 108, Paragraph 0027 and Figure 1 of Sachs et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the recording component of Totani to include one or more processors and a memory associated with the camera for storing the captured video as taught by Sachs et al., because it provides the device with the ability to process and store images internally without having to send the images externally for processing/storing thus increasing the capabilities of the camera and recording component). 

Regarding Claim 2, Totani and Sachs et al. teach of the modular video system of claim 1, wherein the coupler is configured to be attached to an interior of a vehicle (The coupler (bracket 41) is used to attach the camera to an interior of the vehicle, Figures 5-7; Paragraphs 0033-0036 of Totani). 

In regard to Claim 3, Totani and Sachs et al. teach of the modular video system of claim 2, further comprising an attachment device for attaching the coupler to the interior of the vehicle, the attachment device being one of a screw or a suction cup (The bracket 41 may directly be fixed to the rear board 35 by inserting a small screw (attachment device) through the hole 41c of the bracket 41 without use of the base bracket 50, Paragraph 0036 and Figures 5-6 of Totani). 


With regard to Claim 7, Totani and Sachs et al. teach of the modular video system of claim 1, wherein the coupler (bracket 41) comprises at least one ball joint providing three-dimensional motion of the camera and the recording component (Since the socket comprising the substantially spherical camera housing 11a and the paired arms 12 functions as a ball joint, an optical axis (x axis) angle of the imaging lens 15 is adjustable with respect to an up-down direction (z axis) and a right-left direction relative to the bracket 13, Figures 1-3, 5-6; Paragraphs 0012, 0031 of Totani). 

In regard to Claim 8, Totani and Sachs et al. teach of the modular video system of claim 1, wherein the recording component and the camera are disposed on opposite sides of the mounting arm (The recording component and the camera are disposed on opposite sides of the arms 12, Figures 1-3 and 6 of Totani).


3.) Allowable Subject Matter
i.) 
Claims 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 10, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A modular video system comprising: 
one or more intermediate mounting brackets connecting the camera to the mounting arm, 
wherein the one or more intermediate mounting brackets is configured to connect the camera to an article of clothing; and 
a coupler attached to the mounting arm and the recording component and supporting the camera, 
wherein the coupler is configured to attach to an interior of a vehicle.”

Dependent Claims 11-15 are also allowed due to their dependence on allowed independent claim 10. 


With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A modular video system comprising: 
one or more intermediate mounting brackets configured to connect a camera to the mounting arm, 
wherein the one or more intermediate mounting brackets is further configured to connect the camera to an article of clothing; and 
a coupler configured to attach to the mounting arm and the recording component and support the camera, 
wherein the coupler is configured to attach to an interior of a vehicle.”

Dependent Claims 17-20 are also allowed due to their dependence on allowed independent claim 16. 

ii.)
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697